
	
		I
		112th CONGRESS
		1st Session
		H. R. 2722
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Lipinski (for
			 himself and Mr. Aderholt) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapter 83 of title 41, United States Code, to
		  increase the requirement for American-made content, to strengthen the waiver
		  provisions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy American Improvement Act of
			 2011.
		2.Strengthening and
			 simplifying Federal procurement policies
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Administrator for Federal Procurement Policy, in consultation
			 with the Federal Acquisition Regulatory Council, shall promulgate regulations
			 to standardize and simplify how Federal agencies comply with, report on, and
			 enforce chapter 83 of title 41, United States Code (commonly known as the
			 Buy American Act). The regulations shall include, at a
			 minimum, the following:
				(1)Guidelines for
			 determining, for the purposes of applying sections 8302(a) and 8303(b)(3) of
			 such title, the circumstances under which the acquisition of articles,
			 materials, or supplies mined, produced, or manufactured in the United States is
			 inconsistent with the public interest.
				(2)Uniform procedures for collecting,
			 reporting, and making publicly available information about waivers under
			 chapter 83 of such title, including—
					(A)procedures for
			 making a request for a waiver publicly available before granting the waiver;
			 and
					(B)procedures for
			 providing the rationale for why a waiver is granted.
					(3)Rules to ensure
			 that projects are not disaggregated for purposes of avoiding the applicability
			 of the requirements under chapter 83 of such title to such larger
			 project.
				(4)Procedures for
			 investigating waiver requests.
				(5)Rules for
			 evaluating the percentage of domestic content in a manufactured end
			 product.
				(b)Guidelines
			 relating to inconsistency with public interestIn the guidelines
			 developed under subsection (a)(1), the Administrator shall consider any
			 significant decrease in employment in the United States resulting from the
			 granting of waivers to be inconsistent with the public interest and seek to
			 minimize—
				(1)the granting of waivers that would result
			 in a decrease in employment in the United States in both the short- and
			 long-term; and
				(2)the granting of
			 waivers for procurement of articles, materials, or supplies mined, produced, or
			 manufactured in a foreign country with which the United States does not have a
			 relevant trade agreement and which has a government that maintains, in regard
			 to government procurement, a significant and persistent pattern or practice of
			 discrimination against products produced in the United States.
				(c)Procedures
			 relating to the publication of requests for waiversIn the procedures developed under
			 subsection (a)(2)(A), the Administrator shall require the head of a Federal
			 agency, after receiving a request for a waiver, to complete each of the
			 following:
				(1)Publish the
			 request for a waiver on a publicly available Web site of the agency in an
			 easily identifiable location within 15 days after receiving such
			 request.
				(2)A waiver may not
			 be issued before the expiration of the fifteen-day period beginning on the date
			 on which the request for waiver is published pursuant to paragraph (1) to
			 provide the public an opportunity for notice and comment.
				(d)Procedures
			 relating to the publication of waivers grantedIn the procedures developed under
			 subsection (a)(2)(B), the Administrator shall require the head of a Federal
			 agency to publish the determination for why a waiver was granted and the
			 rationale for such determination in the Federal Register and on a publicly
			 available Web site of the agency in an easily identifiable location not later
			 than 30 days after the head of the agency determines to issue such
			 waiver.
			(e)Rules relating
			 to domestic contentIn the rules developed under subsection
			 (a)(5), the Administrator shall not consider as domestic content components of
			 foreign origin of the same class or kind as those that are not mined, produced,
			 or manufactured in the United States in sufficient and reasonably available
			 commercial quantities of a satisfactory quality.
			(f)DefinitionsIn
			 this section:
				(1)Federal
			 agencyThe term Federal
			 agency means any executive agency (as defined in section 133 of title
			 41, United States Code) or any establishment in the legislative or judicial
			 branch of the Federal Government.
				(2)Relevant trade
			 agreementThe term relevant trade agreement
			 means—
					(A)a reciprocal
			 defense procurement memorandum of understanding, as described in section 8304
			 of title 41, United States Code;
					(B)any trade
			 agreement for which the President, or his delegate, has issued a blanket waiver
			 under section 301 of the Trade Agreements Act of 1979 (19 U.S.C. 2511);
			 and
					(C)any trade
			 agreement described in subpart 25.4 of the Federal Acquisition
			 Regulation.
					(3)WaiverThe term waiver means, with
			 respect to the acquisition of an article, material, or supply for public use,
			 the inapplicability of chapter 83 of title 41, United States Code, to the
			 acquisition by reason of any of the following determinations:
					(A)A determination by
			 the head of the Federal agency concerned that the acquisition is inconsistent
			 with the public interest.
					(B)A determination by
			 the head of the Federal agency concerned that the cost of the acquisition is
			 unreasonable.
					(C)A determination by
			 the head of the Federal agency concerned that the article, material, or supply
			 is not mined, produced, or manufactured in the United States in sufficient and
			 reasonably available commercial quantities of a satisfactory quality.
					3.Increasing
			 transparency and accountability in Federal procurementSubsection (b) of section 8302 of title 41,
			 United States Code, is amended to read as follows:
			
				(b)Reports
					(1)In
				general
						(A)Agency
				reportNot later than 120
				days after the end of each of fiscal years 2011 through 2016, the head of each
				Federal agency shall submit to the Administrator of the Office of Federal
				Procurement Policy a report on the amount of the acquisitions made by the
				agency in that fiscal year of articles, materials, or supplies purchased from
				entities that manufacture the articles, materials, or supplies outside of the
				United States. A separate report is not required by a Federal agency under this
				subparagraph if such agency has already submitted the information required in
				such report for a fiscal year through the Federal Procurement Data System (as
				referred to in section 1122(a)(4)(A)) or another uniform comprehensive system
				prescribed by the Federal Acquisition Regulation.
						(B)Consolidated
				reportNot later than 180
				days after the end of each of fiscal years 2011 through 2016, the Administrator
				of the Office of Federal Procurement Policy, in consultation with the
				Administrator of the General Services, shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives a consolidated
				report that includes each report and any information submitted pursuant to
				subparagraph (A) and the total amount of acquisitions made by Federal agencies
				in the relevant fiscal year of articles, materials, or supplies purchased from
				entities that manufacture or produce the articles, materials, or supplies
				outside of the United States.
						(2)Contents of
				reportThe report required by
				paragraph (1)(A) shall separately include, for the fiscal year covered by the
				report—
						(A)the dollar value of any articles,
				materials, or supplies that were manufactured or produced outside the United
				States, in the aggregate and by country;
						(B)an itemized list
				of all waivers granted with respect to such articles, materials, or supplies
				under this chapter, and the country where such articles, materials, or supplies
				were manufactured or produced;
						(C)if any articles, materials, or supplies
				were acquired from entities that manufacture or produce articles, materials, or
				supplies outside the United States due to an exception (that is not the
				micro-purchase threshold exception described under subsection (a)(2)(C)), the
				specific exception that was used to purchase such articles, materials, or
				supplies;
						(D)if any articles, materials, or supplies
				were acquired from entities that manufacture or produce articles, materials, or
				supplies outside the United States pursuant to a relevant trade agreement, a
				citation to such agreement; and
						(E)a summary
				of—
							(i)the total
				procurement funds expended on articles, materials, and supplies manufactured or
				produced inside the United States;
							(ii)the total
				procurement funds expended on articles, materials, and supplies manufactured or
				produced outside the United States; and
							(iii)the total procurement funds expended on
				articles, materials, and supplies manufactured or produced outside the United
				States for each country that manufactured or produced such articles, materials,
				and supplies.
							(3)Public
				availabilityNot later than
				180 days after the end of the relevant fiscal year, the Administrator of the
				Office of Federal Procurement Policy shall make the consolidated report
				described under paragraph (1)(B) publicly available on a Web site.
					(4)Exception for
				intelligence communityThis
				subsection shall not apply to acquisitions made by an agency, or component of
				an agency, that is an element of the intelligence community as specified in, or
				designated under, section 3 of the National Security Act of 1947 (50 U.S.C.
				401a).
					.
		4.Strengthening the
			 Buy American Act
			(a)Requirements for
			 waiversSection 8302 of title
			 41, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)Special
				rulesThe following rules
				apply in carrying out the provisions of subsection (a):
						(1)Calculation of
				domestic and non-domestic bids
							(A)Exclusion of
				start-up costs in calculating cost of bidWhen comparing bids
				between domestic entities and non-domestic entities, costs related to the
				start-up of a project shall be excluded from a domestic bid.
							(B)Unreasonable
				cost determination
								(i)In
				generalThe head of a Federal agency shall not determine the cost
				of acquiring articles, materials, or supplies produced or manufactured in the
				United States to be unreasonable under subsection (a) unless the acquisition of
				such articles, materials, or supplies would increase the cost of the overall
				project by more than 25 percent.
								(ii)Rule of
				constructionNothing in this
				subparagraph shall be construed as reducing the percentage increase required as
				of the date of the enactment of the Buy
				American Improvement Act of 2011 for a determination of
				unreasonable cost applicable to projects under Department of Defense
				contracts.
								(2)Use outside the
				united states
							(A)In
				generalSubsection (a) shall apply without regard to whether the
				articles, materials, or supplies to be acquired are for use outside the United
				States if the articles, materials, or supplies are not needed on an urgent
				basis or if they are acquired on a regular basis.
							(B)Cost
				analysisIn any case in which the articles, materials, or
				supplies are to be acquired for use outside the United States and are not
				needed on an urgent basis, before entering into a contract an analysis shall be
				made of the difference in the cost of acquiring the articles, materials, or
				supplies from a company manufacturing the articles, materials, or supplies in
				the United States (including the cost of shipping) and the cost of acquiring
				the articles, materials, or supplies from a company manufacturing the articles,
				materials, or supplies outside the United States (including the cost of
				shipping).
							(3)Domestic
				availabilityThe head of a Federal agency may not make a
				determination under subsection (a) that an article, material, or supply is not
				mined, produced, or manufactured, as the case may be, in the United States in
				sufficient and reasonably available commercial quantities and of satisfactory
				quality, unless the head of the agency has determined that—
							(A)domestic
				production cannot be initiated without significantly delaying the project for
				which the article, material, or supply is to be procured; and
							(B)a substitutable
				article, material, or supply is not available in reasonable quantities and of
				satisfactory quality from a company in the United
				States.
							.
			(b)Definitions;
			 increasing domestic content requirementSection 8301 of title 41, United States
			 Code, is amended—
				(1)by adding at the
			 end the following new paragraphs:
					
						(3)ExceptionThe term exception means, with
				respect to the acquisition of an article, material, or supply for public use,
				the inapplicability of chapter 83 to the acquisition by reason of any of the
				following:
							(A)Use outside the
				United States (described in section 8302(a)(2)(A)).
							(B)Procured under a
				contract with an award value that is not more than the micro-purchase threshold
				(described in section 8302(a)(2)(C)).
							(C)Specifically
				excepted for information technology (as defined in section 11101 of title 40)
				that is a commercial item (as defined in section 103).
							(D)A relevant trade
				agreement.
							(4)Federal
				agencyThe term Federal
				agency means any executive agency (as defined in section 133) or any
				establishment in the legislative or judicial branch of the Federal
				Government.
						(5)Relevant trade
				agreementThe term relevant trade agreement
				means—
							(A)a reciprocal
				defense procurement memorandum of understanding, as described in section 8304
				of title 41, United States Code;
							(B)any trade
				agreement for which the President, or his delegate, has issued a blanket waiver
				under section 301 of the Trade Agreements Act of 1979 (19 U.S.C. 2511);
				and
							(C)any trade
				agreement described in subpart 25.4 of the Federal Acquisition
				Regulation.
							(6)Substantially
				allArticles, materials, or supplies shall be treated as made
				substantially all from articles, materials, or supplies mined, produced, or
				manufactured in the United States, if the cost of the domestic components of
				such articles, materials, or supplies exceeds 75 percent of the total cost of
				all components of such articles, materials, or supplies. Such percentage shall
				not include intellectual property rights, legal fees, and any cost not related
				to physical production or transportation.
						(7)WaiverThe term waiver means, with
				respect to the acquisition of an article, material, or supply for public use,
				the inapplicability of this chapter to the acquisition by reason of any of the
				following determinations:
							(A)A determination by
				the head of the Federal agency concerned that the acquisition is inconsistent
				with the public interest.
							(B)A determination by
				the head of the Federal agency concerned that the cost of the acquisition is
				unreasonable.
							(C)A determination by
				the head of the Federal agency concerned that the article, material, or supply
				is not mined, produced, or manufactured in the United States in sufficient and
				reasonably available commercial quantities of a satisfactory
				quality.
							;
				and
				(2)by reordering paragraphs (1) and (2) and
			 the paragraphs added by paragraph (1) of this subsection in alphabetical order
			 based on the headings of such paragraphs and renumbering such paragraphs as so
			 reordered.
				(c)Conforming
			 amendmentsTitle 41, United States Code, is amended—
				(1)in section
			 8302(a)(1), by striking department or independent establishment
			 and inserting Federal agency; and
				(2)in section
			 8303—
					(A)in subsection
			 (b)—
						(i)in paragraph (2), by striking
			 department or independent establishment and inserting
			 Federal agency; and
						(ii)in paragraph (3), by striking
			 department or independent establishment and inserting
			 Federal agency; and
						(B)in subsection (c),
			 by striking department, bureau, agency, or independent
			 establishment and inserting Federal agency, each place
			 it appears.
					(d)Inflation
			 adjustment exclusionSection 1908(b)(2)(A) of title 41, United
			 States Code, is amended by striking chapter 67 and inserting
			 chapters 67 and 83.
			5.GAO report and
			 recommendationNot later than
			 one year after the date of the enactment of this Act, the Comptroller General
			 shall report to Congress on the extent to which, in each of fiscal years 2007,
			 2008, 2009, 2010, and 2011, articles, materials, or supplies acquired by the
			 Federal Government were manufactured, mined, or produced outside of the United
			 States. Such report shall include for each Federal agency the following:
			(1)A summary of total procurement funds
			 expended on articles, materials, and supplies manufactured—
				(A)inside the United
			 States;
				(B)outside the United
			 States; and
				(C)outside the United
			 States—
					(i)under each type of
			 waiver (as defined under section 2(f) of this Act);
					(ii)under each
			 category of exception (as defined in section 8301 of title 41, United States
			 Code); and
					(iii)for each country
			 that manufactured or produced such articles, materials, and supplies.
					(2)An analysis of the impact of eliminating
			 the exception for acquisitions for information technology (as defined in
			 section 11101 of title 40) that is a commercial item (as defined in section
			 103).
			6.United States
			 Obligations under international agreementsThis Act, and the amendments made by this
			 Act, shall be applied in a manner consistent with United States obligations
			 under international agreements.
		
